Citation Nr: 1505494	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  10-45 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for congestive heart failure, to include as secondary to hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1974 to October 1977.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Board previously remanded this case for development in March 2014.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in Washington, D.C., in September 2013.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic claims file.  The corresponding Virtual VA file does not currently contain any additional documents pertinent to the present appeal.
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in this case to obtain substantial compliance with the Board's March 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, medical records requested by the Board in its March 2014 remand are not associated with the claims file.  First, it appears that medical records from the Lebanon VA Medical Center were not obtained.  Additionally, the Board requested that any outstanding VA records from the Washington, DC VA Medical Center, to specifically include the years 1980 to 1981, be associated with the claims file.  Although additional VA records from Washington, DC were obtained, the years prior to 1996 were not.  The March 2014 remand directed the AOJ to attach a memorandum of unavailability to the file if Washington, DC VA Medical Center records could not be obtained for the years 1980 to 1981.  The AOJ should, therefore, obtain these records or attach a memorandum of unavailability to the file. 

The Board also finds that there are additional private treating physicians and facilities mentioned in the Veteran's medical records, which should be obtained, to include Lancaster General Hospital for the year 2000, Dr. T.G., mentioned in the Veteran's Social Security Administration records, and Dr. M. with the Washington Hospital Center, mentioned in VA treatment records dated April 2013.

Finally, the Board notes that the Veteran contends that she did not receive notice of her VA examination, as her telephone number had changed and no written notice was sent to her.  While it appears that the VA facility discussed a written notice of said examination with the AOJ, no such notice is associated with the claims file.  As such, the Board finds that a new VA examination should be scheduled and the Veteran and her service representative should be given written notice of such examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Washington, D.C. VA Medical Center and request any outstanding treatment records for the Veteran dating from 1980-1996.  If records dating from 1980 to 1981 cannot be located, issue a formal finding of unavailability and notify the Veteran that these VA treatment records were not found.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Obtain any outstanding VA medical records from the Lebanon VA Medical Center.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Obtain any outstanding VA medical records from any additional VA facility from March 2014 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include those records from Lancaster General Hospital for 2000, Dr. T.G., and Dr. M. from the Washington Hospital Center.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and her representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

5.  After any additional records are obtained and associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the etiology of her hepatitis C.  The electronic claims folder must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims file has been reviewed.  An explanation for all opinions must be provided.  

Based on various possible means of exposure to hepatitis C, both generally and in this case and the clinical progress of this Veteran's disease, the examiner should address the following:

Is it at least as likely as not that the Veteran's hepatitis C is etiologically related to her period of service, to include from inoculations administered through jet injector air guns and other incidents in service?  The examiner must discuss whether any symptoms of hepatitis C were manifested during service and whether the period of time from discharge from service to the initial diagnosis has any effect on the analysis regarding the likelihood that hepatitis C was in fact contracted during military service.  

The examiner must address the following:  1) Veteran's lay testimony regarding jet injector vaccinations during service and her statements at the September 2013 Board hearing concerning a possible physical assault during service; 2) pre- and post-service risk factors, including intravenous drug use documented since approximately 1988, possible pre-service drug use as noted in VA medical records dated May 1992; 3) the Veteran's statements that she was diagnosed with hepatitis C prior to her intravenous drug use; 4) the article regarding contraction of hepatitis C; and 5) VA medical records dated 1991-1992 and 1996-2014 which document the Veteran's intravenous drug use from 1991 on, and report inpatient treatment for drug use in approximately 1988.

6.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of her congestive heart failure.  The entire claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must opine as to whether it is at least as likely as not that the Veteran's congestive heart failure is etiologically related to her period of service or is caused or aggravated (permanently worsened beyond the natural progression of the disease) by her hepatitis C?  In providing an opinion, the examiner is asked to specifically address the Veteran's lay statements that her joint and muscle pains from hepatitis C prevent her from exercising and therefore aggravates her congestive heart failure.

7.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.  MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

